DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/545,805, filed 8/15/2017.

Information Disclosure Statement
The IDSs submitted on 2/14/2020 and 12/17/2020 were previously considered. 
 
Status of Claims
Applicant’s amended claims, filed 6/1/2021, have been entered. Claims 2-20, 22-24, and 26-30. Examiner notes that while claim 11 has the status identifier as (Original), Claim 11 has been amended and should have a status identifier as (Currently Amended) (see 37 CFR 1.121(c)). Claims 1-30 are currently pending in this application and claims 1-30 have been examined.  

Interview Attempt 
Examiner attempted to contact the undersigned attorney to conduct an interview in an effort to expedite prosecution in connection with the present application but was unsuccessful. Examiner recommends communication to expedite prosecution of this application. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
In the instant case, claims 1-10 are directed to a process, claims 11-20 are directed to an apparatus, claims 21-24 are directed to a process and claims 25-30 are directed to an apparatus (see MPEP 2106.03). Independent claims 1/11 and 21/25 are parallel in nature, therefore, the analysis will use claim 1 (representative) and claim 21 (representative). 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 21 (representative) recites the abstract idea of “coordinating purchasing decisions to a pizza retailer based on social collaboration”. 
Specifically, claim 1 (representative) recites the steps of receiving,… primary customer order information; and executing,… a collaborative pizza ordering configured to display… an order initiation window and collaborative order window associated with at least one menu item order, the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact related to the list of the at least one contact, the collaborative order window having a response summary of the at least one contact, wherein the collaborative pizza ordering… is configured to: receive, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact selection input defining at least one secondary customer; display, in the collaborative order window, the response summary corresponding to at least one social response from the at least one secondary customer and at least one proposed 
Specifically, claim 21 (representative) recites the steps of receiving…  a social order, the social order defined by at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer, the at least one secondary customer and the at least one communication channel identified by a primary customer; communicate… the social order to the at least one secondary customer according to the at least one communication channel; receiving… at least one social response related to the social order from the at least one secondary customer, the at least one social response defined by natural language; for each secondary customer of the at least one secondary customer, identifying,… at least one order preference based on the natural language of the at least one social response; determining,… a proposed order corresponding to the at least one order preference; and communicating,… the proposed order.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claims 1 and 21 recites the abstract idea of “coordinating purchasing decisions to a pizza retailer based on social collaboration”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in the representative claims 1 and 21 are certain 
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 11, 21 and 25 include additional elements such as data processing hardware, an application, a display screen, a graphical user interface, a communication channel and memory hardware. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes the data processing hardware with continued reference to FIG. 1B, the ordering system 110 and/or order management engine 300 of the collaborative order environment 100 includes a processing system 140 with data processing hardware 142 and memory hardware 144. In some implementations, the data processing hardware 142 and/or the memory hardware 144 are in communication with a network 150 associated with a server 160 (¶0025). The application are types of software typically developed to streamline particular functionality and may be a web-based application 200, 200a (e.g., for the personal computer 112, 112a) or a mobile application 200, 200b (e.g., for the mobile device 112, 112b) (¶0002 and 0023), respectively. The display screen, FIG. 2 is an example of a collaborative pizza ordering application 200. The collaborative pizza ordering application 200 is configured to display a graphical user interface 210 on a display screen 116 (¶0026). The graphical user interface includes an order initiation window 220 where the primary customer 10 initiates the social order 120 and collaborative order window 230 configured to display social responses 22 related to the social order 120 (¶0026). The communication channel is short message service text (i.e. SMS text), memory hardware, with continued reference to FIG. 1B, the ordering system 110 and/or order management engine 300 of the collaborative order environment 100 includes a  processing system 140 with data processing hardware 142 and memory hardware 144. In some implementations, the data processing hardware 142 and/or the memory hardware 144 are in communication with a network 150 associated with a server 160 (¶0025). These descriptions of data processing hardware, an application, a display screen, a graphical user interface, a communication channel and memory hardware demonstrate that the claimed additional elements are described at a high level of generality in the Application’s specification, are merely described in generic terms, and amount to no more than an instruction to apply the abstract idea using a generic computer or merely using a computer as a tool to perform the abstract idea. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, claims 1, 11, 21 and 25 do not recite additional elements that integrate the judicial exception into a practical application of that exception.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely computerizes “coordinating purchasing decisions to a pizza retailer based on social collaboration” (claims 1, 11, 21 and 25) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 
Dependent claims 2-8, 10, 12-16, 18-20, 22-24 and 26-30  do not aid in the eligibility of independent claims 1, 11, 21 and 25 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 11, 21 and 25. Accordingly, claims 2-8, 10, 12-16, 18-20, 22-24 and 26-30 are ineligible.
Dependent claims 9 and 17 further recite the additional element(s) of an order management engine. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 9 and 17 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kargman et al. (US 2008/0082420 A1 [previously recited]).

Regarding claim 1, Kargman et al, hereinafter Kargman, discloses a method comprising:
	 receiving, at data processing hardware, primary customer order information (¶0023 […Bob logs on and conveys his interest in buying a pizza is comparable to receiving primary customer order information], ¶0029 […Bob, as the initiator of the buying group, could be provided additional incentive. In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 […When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest…], ¶0055 [When the SMS message is received by the central server, it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code…] and ¶0061 [processor is comparable to a data processing hardware]); and 
executing, at the data processing hardware, a collaborative pizza ordering application configured to display on a display screen in communication with the data processing hardware a graphical user interface having an order initiation window and collaborative order window associated with at least one menu item order (Abstract [group purchasing of a product or service]; ¶0023 […Bob logs on and conveys his interest in buying a pizza to others (i.e., Bob logging in on a website and conveying his interest in buying a pizza to others is comparable to a graphical user interface having an order initiation window associated with at least one menu item order), and discovers that Jim and Cheryl are also interested in buying a pizza. If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group] in view of ¶0021 [implemented via the use of a web site (FIG. 6) that serves as a meeting place for interested consumers 12 is comparable to a collaborative pizza ordering application], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 [a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase… (pop-up screen in the form of an instant message inviting them in on the pizza purchase is comparable to a graphical user interface having a collaborative order window associated with at least one menu item order)], ¶0055 […An SMS message with the group purchasing code, the vendor, and time period during which this code is valid is then sent to the cell phones of all the people in the group.] and ¶0061 [mobile device…applications…processor]), the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact related to the list of the at least one contact (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase), but could also be implemented the collaborative order window having a response summary of the at least one contact (¶0031, ¶¶0033-0035 and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]), wherein the collaborative pizza ordering application is configured to:
		receive, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact selection input defining at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 […The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);  
		receive, in the order initiation window, at least one communication channel selection input of the at least one communication channel, the at least one communication channel selection input defining the at least one communication channel to contact the at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…The notification could be configured by the user…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
		display, in the collaborative order window, the response summary corresponding to at least one social response from the at least one secondary customer and at least one proposed order (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]); and 
		communicate, from the graphical user interface, a social order, the social order comprising the at least one secondary customer and the at least one communication channel (¶¶0022-

Regarding claim 2, Kargman discloses the method of claim 1, wherein the social order further comprises primary customer order information (Abstract; ¶0023 [Bob logs on and conveys his interest in buying a pizza to others], ¶0029 […Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶¶0033-0035 [Bob…can log on to the web site and indicate his interest…because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase], ¶0037 [since the first person to buy in a buying group would set off the timer] and ¶0055 […it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code. This, in turn, allows the system to identify all of the people within a particular group purchasing bloc that was set up by the original purchasing user…]).
Regarding claim 3, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to receive, in the graphical user interface, a notification corresponding to at least one social response from the at least one contact (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

Regarding claim 4, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to receive, in the order initiation window, a custom message from a primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include 

Regarding claim 5, Kargman discloses the method of claim 4, wherein the social order further comprises the custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

Regarding claim 6, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to:
receive, in the graphical user interface, at least one pizza order corresponding to the proposed menu item order (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]); and
	communicate, from the graphical user interface, the at least one menu item order (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]). 

Regarding claim 7, Kargman discloses the method of claim 1, wherein the at least one menu item order corresponds to a menu of a pizza retailer (¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members 

Regarding claim 8, Kargman discloses the method of claim 1, wherein the at least one menu item order includes at least one pizza (¶¶0022-0023 […Bob knows that he can either order his pizza from Pizza Palace on-line by himself…If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group], ¶¶0033-0035 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")…] and ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

Regarding claim 9, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to display, in the collaborative order window, the response summary received from an order management engine with order management processing hardware configured to (¶¶0022-0023 […In order to find others interested in buying a pizza from Pizza Palace, Bob could log on to a web site, similar, e.g., to myspace.com, and invite others to join him in purchasing pizzas from Pizza Palace…], ¶¶0033-0035 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")…], ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be :
	receive the social order (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]);
	communicate the social order to the at least one secondary customer according to the at least one communication channel (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza 
	receive at least one social response related to the social order from the at least one secondary customer, the at least one social response defined by natural language (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
	for each secondary customer of the at least one secondary customer, identify at least one order preference based on the natural language of the at least one social response (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
	determine the at least one proposed order corresponding to the at least one order preference (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); and
	communicate the at least one proposed order to the collaborative pizza ordering application (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has 

Regarding claim 10, Kargman discloses the method of claim 9, wherein communicating the at least one proposed order comprises communicating each of the at least one social response (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others…If they all agree to purchase from Pizza Palace…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [networking capability]).

Regarding claim 11, the claim discloses substantially the same limitations as claim 1, except claim 1 is directed to a process while claim 11 is directed to an apparatus. The added elements of “a display screen; data processing hardware in communication with the display screen; and memory hardware in communication with the data processing hardware, the memory hardware storing instructions that Kargman (¶0061 and ¶0063). Therefore, claim 11 is rejected for the same rational over the prior art cited in claim 1. 

Regarding claims 12-20, the claims disclose substantially the same limitations as claims 2-10, except claims 2-10 are directed to processes depending from claim 1 while claims 12-20 are directed to apparatuses depending from claim 11. All limitations as recited have been analyzed and rejected with respect to claims 2-10, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 12-20 are rejected for the same rational over the prior art cited in claims 2-10.

Regarding claim 21, Kargman discloses a method comprising: 
	receiving, at data processing hardware, a social order, the social order defined by at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer, the at least one secondary customer and the at least one communication channel identified by a primary customer (Abstract; ¶¶0022-0023 […Bob could log on to a web site, similar, e.g., to myspace.com, and invite others to join him in purchasing pizzas from Pizza Palace…], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase… because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our 
	communicate, from the data processing hardware, the social order to the at least one secondary customer according to the at least one communication channel (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").] and ¶¶0061-0063 [processing elements]); 
	receiving, at the data processing hardware, at least one social response related to the social order from the at least one secondary customer, the at least one social response defined by natural language (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶¶0061-0063 [processing elements]);  15
	for each secondary customer of the at least one secondary customer, identifying, by the data processing hardware, at least one order preference based on the natural language of the at least one social response (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to 
	determining, by the data processing hardware, a proposed order corresponding to the at least one order preference (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶¶0061-0063 [processing elements]); and  20
	communicating, from the data processing hardware, the proposed order (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶¶0061-0063 [mobile device…user interface…processing elements].

Regarding claim 22, Kargman discloses the method of claim 21, wherein the social order further comprises a custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant 

Regarding claim 23, Kargman discloses the method of claim 21, wherein communicating the proposed order further comprises communicating each of the at least one social response (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others…If they all agree to purchase from Pizza Palace…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [networking capability]).

Regarding claim 24, Kargman discloses the method of claim 21, further comprising storing the proposed order in memory hardware (¶¶0022-0023, ¶¶0033-0035, ¶0037, ¶0048 [The "hold" could also be extended until the expiration time of the bloc purchase in order to ensure that any discount could be determinatively applied to the present purchase itself for everyone in the bloc.], ¶0055 [When the SMS message is received by the central server, it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code…] and ¶¶0061-0063).

Regarding claim 25, the claim discloses substantially the same limitations as claim 21, except claim 21 is directed to a process while claim 25 is directed to an apparatus. The added elements of “memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations” are also disclosed by Kargman (¶¶0061-0063). Therefore, claim 25 is rejected for the same rational over the prior art cited in claim 21.

Regarding claims 26-28, the claims discloses substantially the same limitations as claims 22-24, except claims 22-24 are directed to processes depending from claim 21 while claims 26-28 are directed to an apparatus depending from claim 25. All limitations as recited have been analyzed and rejected with respect to claims 22-24, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 26-28 are rejected for the same rational over the prior art cited in claims 22-24.

Regarding claim 29, discloses the system of claim 25, wherein the social order corresponds to a menu of a pizza retailer (¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

Regarding claim 30, discloses the system of claim 25, wherein the social order includes at least one pizza (¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]).

Response to Arguments
Applicant’s response filed 6/1/2021, with respect to the claim objections have been fully considered and are persuasive in view of the claim amendments. Accordingly the previous claim objections are withdrawn. 
Applicant’s arguments filed 6/1/2021, with respect to the previous 35 USC §112(b) rejections have been fully considered and are persuasive in view of the amendments to the claims. Accordingly the previous 35 USC §112(b) rejections are withdrawn. 
Applicant’s arguments filed 6/1/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. Applicant argues assuming, arguendo, that the claims recite a judicial exception under step 2A that the claims integrate any such suggested exception into a practical application because systems that utilize a graphical user interface to automatically display information to a user are identified as being patent eligible subject matter no directed to a recited judicial exception. Examiner respectfully disagrees. As an initial matter, the 2019 PEG does not indicate that systems that utilize a graphical user interface to automatically display information to a user are identified as being patent eligible subject matter (see MPEP 2106.04(d) and Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019) [the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology]). Examiner maintains “coordinating purchasing decisions to a pizza retailer based on social collaboration” (i.e. the abstract idea) is not integrated into a practical application and the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. The invention as claimed does not improve the functioning of the claimed data processing hardware, an application, a display screen, a graphical user interface, a communication channel and memory hardware. The improvement of “coordinating purchasing decisions and more particularly to a . 
While applicant argues that the “combination of elements of receiving, in an order initiation window displayed on a graphical user interface, (i) at least one contact selection input defining a secondary customer and (ii) at least one communication channel selection input defining at least one communication channel to contact the at least one secondary customer” and “the element of displaying, in the collaborative order window, a response summary corresponding to responses from the at least one secondary customer” requires the judicial exception be used "in conjunction with, a particular machine or manufacture that is integral to the claim" (emphasis added) - namely, the required data processing hardware and the graphical user interface”, Examiner respectfully disagrees. The specification explains the “coordinating purchasing decisions to a pizza retailer based on social collaboration” (i.e. the abstract idea) can be done over conventional computers and computing networks (paragraphs [0041]-[0050] and Fig. 6). As noted in the Specification, the data processing hardware can include any “computing device 600” with a processor to “process instructions for execution within the computing device 600, including instructions stored in the memory 620 or on the storage device 630 to display graphical information for a graphical user interface (GUI) on an external input/output device, such as display 680 coupled to high speed interface 640” wherein the “implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be…general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device” (see paragraphs [0042] and [0047]). The use of existing and familiar technology does not render the additional elements as being a particular machine or manufacture. Moreover, the “required data processing hardware and the graphical user Alice and Bascom). Applying this reasoning here, the claims are not directed to a particular machine, but rather merely implement an abstract idea using generic computer components. 
Finally, the claims do not effect a transformation or reduction of a particular article to a different state or thing. Therefore, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test. 
For the reasons noted above, the additional elements do not integrate the abstract idea into a practical application. Accordingly, Examiner maintains the additional elements do not integrate the abstract idea into a practical application and the 35 USC §101 rejections are maintained.
Applicant’s arguments filed 6/1/2021, with respect to the 35 USC §102 rejections have been fully considered but they are not persuasive. Applicant argues Kargman fails to teach, suggest, or disclose the steps of claim 1. Examiner respectfully disagrees. Specifically, Applicant argues Kargman is “completely silent with respect to the step of communicating a social order, where the social order includes at least one secondary customer and at least one communication channel, as recited in claim 1” because Kargman “merely relates to a system for forming a buying ring (B1) where each user of the buying ring places independent orders for a related product so that each member of the group can obtain a designated discount for her or her respective order. Thus, Kargman discloses a method for coordinating independent orders of a related product, while claim 1 is directed to providing collaboration between primary and secondary customers for the same social order.”
As an initial matter, it is noted that the features upon which applicant relies (i.e., providing collaboration between primary and secondary customers for the same social order) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Additionally, the pending claims must be "given their broadest reasonable interpretation consistent with the specification" (see MPEP 2111). The only exceptions to giving the words in a claim their ordinary and customary meaning in the art are (1) when the applicant acts as his own lexicographer; and (2) when the applicant disavows or disclaims the full scope of a claim term in the specification. To act as his own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess (see MPEP 2111). While the Specification gives examples of what a “social order” might entail in paragraph [0022] such as “the primary customer 10 is an entity that initializes a social order 120 for at least one menu item of the pizza retailer 30… generally, the social order 120 is a conversation assessing interests or preferences of at least one secondary customer 20, such as friends, family, coworkers, colleagues, teammates, guests etc., to generate at least one pizza order 130. For example, the social order 120 may range from minimally gaging interest to gathering preferences (e.g., menu items, toppings, level of hunger, potential guests, etc.) from at least one interested secondary customer 20, 20i…”, the Specification and claims do not limit “social ordering” to only “providing collaboration between primary and secondary customers for the same social order” (as argued in the Remarks on page 12) and exclude “social ordering” from also encompassing a buying bloc for group purchases by “coordinating independent orders of a related product” ” (as argued in the Remarks on page 12). 
The broadest reasonable interpretation of “social order” includes a conversation assessing interests of at least one secondary customer to generate at least one order (see paragraph [0022] of the 
Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference A of the Notice of References Cited Webb (US 2012/0036028 A1) discloses ordering food using mobile devices where an initiator organizes group ordering from a restaurant and invites a plurality of individuals to order food from the selected restaurant. 
	Reference B of the Notice of References Cited Istfan (US 2007/0203801 A1) discloses automatic online group ordering where a defined group orders food from a restaurant and individual orders within the group are combined into a group order. 
	Reference C of the Notice of References Cited Lundy et al. (US 8,331,912 B1) discloses dynamically updating a message to a plurality of mobile devices within a group in response to a user of the group selectin an option which automatically triggers the modification of the message to the other members of the group. 
	Reference U of the Notice of References Cited “Taco Bell Launches Ordering via Slack, Workaholics Rejoice” discloses ordering food from a restaurant using a messaging service. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519.  The examiner can normally be reached on Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


LINDSEY B. SMITH
Examiner
Art Unit 3625



/LINDSEY B SMITH/Examiner, Art Unit 3625                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625